TDCJ Offender Details                                                                                                                     Page 1 of2

                                                                                                                                   <6~)'540 -01
                                                                                                      I
      TEXAS DEPARTMENt OIF CRIMI~AL JUSTIC-E
       -   ~-   ---c   ~   -   -   -       --         -   ~   -   ---            --
                                                                                          [E)' lri•l!tii]I!Iflt.!!llliill&   Iii   New Offender Search




                                                                                                     I

 Offender Information Deta!ils                                                                       I




 I   Return to Search list             I

 SID Number:                                                        04363267

 TDCJ Number:                                                       01968840
                                                                                                     I
 Name:                                                              SHELTON,DAVINQA YVONNE

 Race:                                                              w                                I

 Gender:                                                                F
                                                                                                  I
                                                                                                  I
 DOB:                                                                   1972-08-08

 Maximum Sentence Date:                                                 2017-10-22                I
 Current Facility:                                                      MURRAY

 Projected Release Date:                                                2016-02-07

 Parole Eligibility Date:                                               2015-02-26

 Offender Visitation Eligible:                                      YES

 Information provided is updated once daily during weekdays and multiple times per day
                                                                                                 1
 on visitation days. Because this information is subject to cha nge, family members and
 friends are encouraged to call the unit prior to traveling for~ visit.


                                                                                       I
 SPECIAL INFORMATION FOR SCHEDULED RELEASE:
                                                                                       I
                                                                  Offender is not scheduled for release at this time.
 Scheduled Release Date:
                                                                                                 I
 Scheduled Release Type:                                          Will be determined when release date is scheduled.
                                                                                                 I

                                                                                                 I
 Scheduled Release Location:                                      Will be determined when release date is scheduled.
                                                                                                 !


                                                                                                 I
      Parole :.Review Information.. .·
           . ·... ·



 Offense History:
     Offense                                        Sentence                                 I                      Sentence (YY-
                                   Offense                                  County        Case No.
      Date                                            Date                                                            MM-DD)
                                                                                                 I
                           I                    I                   i                 I                         I

http://offender.tdcj.texas.gov/OffenderSearchloffenderDetail.action?sid=04363267                                                             7/6/2015
                                                                                                I,